                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION
 MICHAEL MATHEWS,                              )
                                               )
                                Plaintiff,     )
                                               )
                       v.                      )          Case No. 5:20-06057-CV-RK
                                               )
 FIELDWORKS, LLC,                              )
                                               )
                                Defendant.     )
                                           ORDER
         Before the Court is Plaintiff’s motion for class certification. (Doc. 22.) The motion has
been fully briefed. (Docs. 23, 38, 45.) After careful consideration and for the reasons below, the
motion is DENIED.
                                           Background
         Plaintiff applied for employment with Defendant employer. Plaintiff alleges Defendant
failed to give Plaintiff and those similarly situated to him a copy of their consumer report before
it took adverse action against them based on those consumer reports in violation of the Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. § 1681b(b)(3).
         Specifically, Plaintiff claims Defendant used a Consumer Report, as defined by the FCRA,
to take adverse employment action against Plaintiff and other members of the putative adverse
action class. Plaintiff alleges Defendant violated the FCRA by failing to provide Plaintiff and
other adverse action class members with (1) a copy of the Consumer Report that was used to take
adverse employment action against them prior to the adverse action and (2) a reasonable time to
review, dispute, contest, address, and/or otherwise challenge any information or inaccuracies
within the Consumer Reports prior to the adverse action. Plaintiffs seek to certify the following
class:
         All employees or prospective employees of Defendant that suffered an adverse
         employment action on or after February 21, 2018, that was based, in whole or in
         part, on information contained in a Consumer Report, and who were not provided
         a copy of the Consumer Report by the Defendant in advance of the adverse action.
(Doc. 22 at 1.)
                                                   Discussion
        “In order to obtain class certification, a plaintiff has the burden of showing that the class
should be certified and that the requirements of Rule 23 are met.” Ebert v. Gen. Mills, Inc., 823
F.3d 472, 477 (8th Cir. 2016). The Court “adheres to a rigorous analysis of the Rule 23
requirements, which includes that a class ‘must be adequately defined and clearly ascertainable.’”
Sandusky Wellness Ctr., LLC v. Medtox Sci., Inc., 821 F.3d 992, 996 (8th Cir. 2016)
(citation omitted). Ascertainability is an “implicit” Rule 23 requirement that must be discussed
independently. McKeage v. TMBC, LLC, 847 F.3d 992, 998 (8th Cir. 2017).
        Plaintiffs must also satisfy the four explicit prerequisites in Rule 23(a) and at least one of
the three subsections of Rule 23(b). Ebert, 823 F.3d at 477. The four Rule 23(a) prerequisites are:
“numerosity of plaintiffs, commonality of legal or factual questions, typicality of the named
plaintiff’s claims or defenses, and adequacy of representation by class counsel.” Id. To obtain
certification of a Rule 23(b)(3) class, Plaintiffs must show that common questions “predominate”
over individual questions and that a class action is “superior” to other available methods of
adjudication. 1
        Here, Defendant contests Plaintiff’s proposed adverse action class only as to typicality and
predominance, so the Court’s inquiry focuses on these elements. After careful consideration, the
Court concludes Plaintiff has carried his burden as to typicality but not as to predominance.
  I.    Typicality - Rule 23(a) Requirement
        Plaintiff has satisfied his burden to show typicality. Rule 23(a)(3) requires that “the claims
or defenses of the representative parties are typical of the claims or defenses of the class[.]”
“[C]lass representatives should have the same interests and seek a remedy for the same injuries as
other class members.” Ingersoll v. Farmland Foods, Inc., No. 10-6046-CV-SJ-FJG, 2012 WL
12897285, at *9 (W.D. Mo. Feb. 9, 2012). The Eighth Circuit has long required “a demonstration
that there are other members of the class who have the same or similar grievances as the plaintiff.”
Id. (quoting Chaffin v. Rheem Mfg. Co., 904 F.2d 1269, 1275 (8th Cir. 1990)). However, all
putative class members need not “share identical claims[,]” rather, the typicality element is
fulfilled where putative class members’ claims or defenses “stem from a single event or are based
on the same legal procedure or remedial theory.” Id. (quoting Jones v. NovaStar Financial, Inc.,


        1
            Plaintiffs do not request to certify a Rule 23(b)(1) class or a Rule 23(b)(2) class.

                                                         2
257 F.R.D. 181, 187 (W.D. Mo. 2009)). “Moreover, typicality refers to the nature of the claim or
defense, and not to the specific facts from which it arose or the relief sought.” Haile v. Debt Shield,
Inc., No. 08-4295-CV-C-SOW, 2011 WL 13290211, at *3 (W.D. Mo. Aug. 29, 2011) (internal
quotation marks omitted).
        Plaintiff argues the members of the proposed class were subjected to Defendant’s company
policy of texting them notice the job offer was withdrawn due to information in the background
check, which willfully violates the FCRA, because Defendant’s policy failed to provide the
Plaintiff and members of the class with a copy of their Consumer Report before taking adverse
action. Plaintiff also argues the Defendant’s willfulness shown by its FCRA adverse action
violations as to all class members satisfies typicality, in that Defendant acted consistently with
company procedures with respect to each member of the class. Thus, Plaintiff posits the answer
to the question of whether Defendant’s violations were willful can be determined on a class-wide
basis. Plaintiff further asserts because the amount of damages satisfies typicality for all class
members since Plaintiffs seek statutory and punitive damages, no individual analysis of damages
will be required. Plaintiff asserts claims arising from the same forms, practices and course of
conduct that gives rise to the claims of all class members, based on Mr. Gallaway’s testimony that
the same forms and policies have been applied throughout the class period. (Doc. 23-5, p.62-63).
Accordingly, Plaintiff concludes Plaintiff’s claims are co-extensive with those of the class he seeks
to represent, and the typicality requirement is met.
        Defendant argues only about 500 of the 2,600 plus applicants who were not hired based on
background checks are known for certain to have not received their report and notification before
being told they were not being hired. Defendant concludes as a result that Plaintiff’s adverse action
claim is not typical because it does not arise from the same events or course of conduct as those
experienced by most class members. Defendant further argues that Plaintiff’s statutory damages
claim is not typical of the class because (1) any class members who suffered actual damages from
failure to receive the background report before being denied employment will not have an
opportunity to prove actual damages (which would likely be much higher than the statutory
damages), and (2) any class members who suffered actual damages from failure to receive the
background report before being denied employment would not have to show willfulness to recover
those actual damages, whereas they would in order to be awarded statutory damages as sought by
Plaintiff.

                                                  3
       Plaintiff’s reply argues that even those outside the 500 were victims of an adverse action
in violation of the FCRA because even they were treated in accordance with Defendant’s stated
policy, under which, if Defendant staff finds:
       a reason for rejection, they log in to the Sterling website and initiate an adverse
       action process, and then after they’ve done that, they will then change their status
       in our database to “not approved,” which will generate an email and a text from our
       system and also cancels them from the schedule.

Plaintiff asserts because the FCRA adverse action was created to allow an applicant to have a
meaningful review of the Consumer Report and then an opportunity to contest or explain the
information contained within the Consumer Report, the email followed immediately by the text
notice of the adverse action defeats the protections provided by the FCRA. Plaintiff’s argument
is that applicants are not provided any time for a meaningful review (if there is any review at all)
before the text notification is received, so members within the 2,600 group, but outside the 500,
have also experienced an adverse action due to Defendant’s policy. As to damages, Plaintiff
contends the Eighth Circuit has directly rejected defendant’s argument that the class cannot be
certified because of a lack of typicality on the issue of damages, citing Stuart v. State Farm Fire
& Cas. Co., 910 F.3d 371, 375 (8th Cir. 2018) (“A class may be certified based on common issues
even though other important matters will have to be tried separately, such as damages or some
affirmative defenses peculiar to some individual class members.”).
       The Court finds Plaintiff’s reasoning and authority persuasive and concludes Plaintiff has
adequately shown typicality.
 II.   Predominance - Rule 23(b)(3)
       Predominance requires showing “that the questions of law or fact common to class
members predominate over any questions affecting only individual members.” Fed. R. Civ. P.
23(b)(3). “At the core of Rule 23(b)(3)’s predominance requirement is the issue of whether the
defendant’s liability to all plaintiffs may be established with common evidence.” Avritt v.
Reliastar Life Ins. Co., 615 F.3d 1023, 1029 (8th Cir. 2010). “If, to make a prima facie showing
on a given question, the members of a proposed class will need to present evidence that varies
from member to member, then it is an individual question.” Id. (quotation marks and citation
omitted). “If the same evidence will suffice for each member to make a prima facie showing, then
it becomes a common question.” Id. (quotation marks and citation omitted). Predominance fails



                                                 4
if individual questions “overwhelm the questions common to the class.” Amgen Inc. v. Connecticut
Ret. Plans & Tr. Funds, 568 U.S. 455, 468 (2013).
       Plaintiff argues the question of whether Defendant’s adverse action policy of text
notification regarding the adverse action prior to providing a copy of the Consumer Report and an
opportunity to contest or explain the contents of the Consumer Report violates the FCRA will be
resolved by common evidence of Defendant’s forms and procedures. Plaintiff also asserts the
amount of damages will be determined on a class-wide basis, in that Plaintiff seeks statutory and
punitive damages, so no individual analysis of damages will be required. Plaintiff further contends
common evidence can be adduced at trial demonstrating that Defendant acted willfully within the
meaning of the FCRA.
       Defendant counters that it will be necessary to determine, as to each of the 2,000 plus
applicants who should have received their report and notification before being told they were not
being hired, whether the events in fact happened in that sequence. Defendant insists that for each
class member, this will be an individual issue, and those individual questions regarding the
sequence of events will “overwhelm the questions common to the class.” Defendant also contends
there is a need for individualized proof in determining the amounts of statutory damages to be
awarded to each class member. Accordingly, Defendant argues the predominance requirement
cannot be met as to the proposed adverse action class. While acknowledging a split of authority
on the issue, Defendant points out that some courts have held that evidence relating to an
individual’s situation is relevant in determining the amount of statutory damages to be awarded to
each claimant under the FCRA.
       Defendant cites Martinez v. Triple S Properties, No. 17-cv-03195 RK, 2019 WL 1646405
(W.D. Mo., April 16, 2019), in which this Court considered a proposed class consisting of people
who were denied leases based on consumer credit reports but did not receive the proper adverse
action notice from the defendant landlord. In Martinez, this Court held that predominance could
not be shown where plaintiffs were seeking statutory damages for violations of the FCRA because
“individual evaluations of damages would still be required to assess statutory damages….
Plaintiffs…do not say why they believe all proposed class members would have been harmed to
the same degree…. This is insufficient to carry their burden.” 2019 WL 1646405 at*4.
       Here, the Court similarly finds that individual questions overwhelm common questions.
Although the question of whether Defendant’s adverse action policy violates the FCRA and

                                                5
whether such violation was willful will be resolved by common evidence, including Defendant’s
forms and procedures, individual evaluations of damages will be required to assess statutory
damages because section 1681n(a)(1)(A) of the FCRA does not set a fixed statutory penalty
amount. 2 Further, the evaluation of predominance in this case is analogous with that in Martinez,
in which the prima facie showing of liability depended on an individualized showing of whether
the leasing decision as to each class member was based in whole or in part on a consumer report
or entirely on some other source, such as a lease application or public record. The same will be
true of Plaintiff’s proposed class.       Demonstrating prima facie liability here depends on an
individualized showing whether the basis of the adverse action as to each class member was the
consumer report or another source.
        For these reasons, Plaintiff has not adequately demonstrated predominance.
                                                Conclusion
        Accordingly, Plaintiffs’ motion for class certification (Doc. 22) is DENIED.
        IT IS SO ORDERED.
                                                  s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
                                                  UNITED STATES DISTRICT COURT
DATED: June 23, 2021




        2
          Section 1681n(a)(1)(A) allows statutory damages in any amount between $100 and $1000.
“[S]tatutory damages . . . typically require an individualized inquiry.” Soutter v. Equifax Info. Servs., LLC,
498 F. App’x 260, 265 (4th Cir. 2012).
                                                      6
